OFFICE   OF THE ATTORNEY    GENERAL        OF TEXAS
                            AUSTIN




           Your ii8
or thir 6qj8rtue
mmtolloemi                                     ,:        ,'




                                                    .,
L..
IlaaQrablr   r4c'Pnmdl,   pa&o Y




                                   *   isot   that   tin
                                   o na nlmul a l-




                                                                    : ‘.
                                                                 -‘.!,:’
                                                                      :
                                                                 :.‘i:




                                                                      I

                                                           ,,’        /
                                                                      I